Per Curiam.
The first count of an information filed against defendant and another charged that on a day certain said defendants did unlawfully and feloniously commit a statutory offense in and upon each other, contrary to the form of the statute in such case provided. A second count charged an attempt to commit the crime charged in the first count. Defendant entered a plea of not guilty to each count.
At the conclusion of the People’s evidence, defendant *254moved for a directed verdict. While not specifically so stated, we assume that his motion was directed to both counts of the information. At any rate the motion was denied. He then moved that the People be required to elect upon which count they would stand, which motion was also denied. At the conclusion of the evidence, after renewal and denial of defendant’s motion for a directed verdict, the jury returned a verdict of guilty of an attempt to commit the crime as charged in the second count, and not guilty of the completed act as charged in count one of the information.
Defendant complains of a number of errors committed by the trial court, but we need notice only one: that the court erred in overruling the defendant’s motion for a directed verdict of not guilty as to the second count of the information.
We have carefully read and reviewed the record in the case, including the testimony and exhibits, and from such study conclude that the evidence was insufficient to support a conviction of this defendant of an attempt to commit the crime charged.
The judgment is therefore reversed and the cause remanded to the trial court with directions to discharge the defendant.
Mr. Chief Justice Sutton, Mr. Justice Day and Mr. Justice Frantz concur.